DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 20-21 are pending. The amendment filed on 12/16/2020 has been entered. Claims 18, 20-21 are withdrawn. Claims 1-17 are under consideration.
Priority
This application is a 35 U.S.C. § 371 National Phase Entry Application of International Application No. PCT/US2G16/048671, filed August 25, 2016, which designates the U.S., and claims the benefit of United States Provisional Application No. 62/210,683, filed August 27, 2015.
Maintained/Claim Rejections - 35 USC § 112/Modified Form Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


A method of screening an agent for an effect on membrane barrier function of a cardiomyocyte population, the method , comprising:
(a) obtaining a cardiomyocyte population differentiated from a dystrophin knockout induced pluripotent stem cell (IPSC) line; 
(b) contacting the cardiomyocyte population in (a) with an agent; and 
(c) determining an effect of the agent on membrane barrier function in the cardiomyocyte population, wherein the cardiomyocyte population comprises a deletion of guanine 263 (c.263delG) in the Dp427m dystrophin isoform, , does not reasonably provide enablement for any dystrophin knockout cardiomyocyte.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”.
The instant claims recite, induced pluripotent stem cell line (iPSC) line. The breadth of iPSC line as a source to obtain a cardiomyocyte population differentiated from a 
However, the specification more narrowly provides specific guidance to a human iPSC line harboring a single base pair deletion (c.263delG) results in premature termination of dystrophin translation. To create an isogenic dystrophin-null iPSC line, the dystrophin locus of a normal male iPSC line (see Guan, X. et al, Stem Cell Res 12, 467-480 (2014)) was targeted by CRISPR-Cas9 enzyme around the N-terminus coding region within exon 1 of Dp427m (see FIG. 1 A), the predominant dystrophin isoform of heart muscle (example 11). The targeting efficiency of guide RNA (gRNA) sequences was tested in HEK293T cells. SURVEYOR® assay confirmed all sequences precisely targeted the expected genomic region, and the guide yielding the highest cutting efficiency (44.3%), gRNA 4, was chosen for dystrophin locus modification (see FIG. 9A). [0079]. Subsequently gRNA 4 was cloned into the wild-type CRISPR-Cas9 plasmid hSpCas9 (BB)-2A-Puro (px459) to create a double strand break in normal iPSCs. Those iPSC clones that survived puromycin selection were expanded and sequenced to identify 2 out of 20 clones containing insertion/deletions (indels) at the targeted region. One clone revealed a deletion of guanine 263 (c.263delG) (see FIG. 1 B), which shifts the reading frame to prematurely terminate dystrophin translation. The dystrophin-mutant line, c.263delG, maintains normal stem cell morphology and expresses pluripotency-related markers, including Oct4, SSEA4, Tra-1-60, and Sox2 (see FIG. 1 C) and retains a normal karyotype (see FIG. 1 D) (example 11). The specification fails to provide guidance to any other means of obtaining a cardiomyocyte population differentiated from a dystrophin knockout iPSC. As such, the specification does not enable any other means of obtaining a cardiomyocyte population differentiated from a dystrophin knockout induced pluripotent stem cell (iPSC) line.
The breadth of the claims encompasses obtaining any iPSC to derive a dystrophin knock out iPSC and then differentiate said dystrophin knock out iPSC into a cardiomyocyte. However, it is well established in the art that not all iPSC can create a dystrophin knock out Batalov and Feinberg (Biomarker Insights, 10(S1): 71 -76, 2015) note that that depending on the method used for the iPSC induction, iPSC-derived cardiomyocytes can have residual expression of pluripotency transgenes OCT4 and NANOG, which may cause undesired effects, including teratoma formation and dedifferentiation (p 72, 2nd column 1st paragraph). It was shown that iPSC differentiation efficiency as well as the maturity of the iPSC-derived cardiomyocytes can be significantly influenced by the somatic cell type that those iPSCs were derived from. In particular, iPSCs derived from cardiomyocytes tend to differentiate more efficiently into cardiomyocytes, forming more mature cells compared to iPSCs derived from other tissues (p 72, 2nd column 1st paragraph). The possible risks of using iPSC-derived cardiomyocytes, such as de-differentiation, trans-differentiation into the initial donor cell type, and risk of teratoma formation, still need to be further studied (p 72, 2nd column 1st paragraph). Particularly a concern for iPSCs, where the pluripotency induction method used can result in unwanted transgene expression in the cells. More studies are needed to determine which iPSC induction methods result in clinically safe, differentiated cells (p 76, 1st column 1st paragraph). Doss (Cells, 8(403): 1-16, 2019) notes that one of the critical issues with iPSC-based disease modelling is the respective appropriate control. Earlier, control iPSCs were derived from family-matched, gender-matched healthy control subjects and these iPSCs exhibited a large heterogeneity and confounded the interpretation of the data due to cell line and genetic differences. The isogenic iPSC lines created by gene editing approaches from well characterized pre-existing iPSC lines from healthy control subjects can largely circumvent these cell line variation associated problems (p 8 2nd paragraph). This isogenic iPSC approach bridges the gap in the derivation of disease model from rare diseases with the disease-associated mutation because of its relative ease of use and high efficiency compared to other conventional tools. However, the major challenge with these gene editing methodologies is possible off-target effects. Off-target effects could be investigated with NextGen sequencing methodologies. iPSC lines show greater diversity than ESCs due to the residual epigenetic 
As such, obtaining any iPSC to generate a dystrophin knock out iPSC will not predictably arrive at a cardiomyocyte because some of the cell at this point have lost pluripotency potential. The possible risks of using iPSC-derived cardiomyocytes, such as de-differentiation, transdifferentiation into the initial donor cell type, and risk of teratoma formation, still need to be further studied. Particularly a concern for iPSCs, where the pluripotency induction method used can result in unwanted transgene expression in the cells. More studies are needed to determine which iPSC induction methods result in clinically safe, differentiated cells. Neither the specification nor the art provide specific guidance to any other means of obtaining cardiomyocytes from iPSCs other than a human iPSC line harboring a single base pair deletion (c.263delG) results in premature termination of dystrophin translation. To create an isogenic dystrophin-null iPSC line, the dystrophin locus of a normal male iPSC line was targeted by CRISPR-Cas9 enzyme around the N-terminus coding region within exon 1 of Dp427m. As such, neither the specification nor the art enable any other means of obtaining a cardiomyocyte population differentiated from a dystrophin knockout induced pluripotent stern ceil (iPSC) line; contacting the cardiomyocyte population with the agent; and determining an effect of the agent on membrane barrier function in the cardiomyocyte population other than to create an isogenic dystrophin-null iPSC line, the dystrophin locus of a normal male iPSC line was targeted by CRISPR-Cas9 enzyme around the N-terminus coding region within exon 1 of Dp427m.

Response to declaration
(a) The declaration states (a) the term “non-isogenic” as applied to a “non-isogenic iPSC” is a relative term. That is, a cell on its own is not isogenic or non-isogenic, but is isogenic or non-isogenic with respect to a reference cell. In the methods described in the specification, e.g., at Example 11, a normal - i.e., non-Duchenne Muscular Dystrophy (DMD), male human iPSC line as described in Guan Stem Cell Res. 12, 467-480 (2014) was subjected to CRISPR-mediated mutagenesis targeting exon 1 of the normal dystrophin locus, and a clone was selected in which guanine 263 was deleted (c.263delG). This change results in a premature termination of translation of the dystrophin polypeptide. What is key is to recognize that the c.263delG mutant line was generated by targeted mutagenesis of a normal male human parent iPSC line, and that the parent is therefore isogenic to the mutant. Given the size of the human dystrophin locus, at 2,400 kb, it is not surprising that there are over 1,000 different known mutations that result in a muscular dystrophy phenotype, and other mutations that reflect naturally-occurring dystrophin mutations can similarly be introduced. In each instance where a dystrophin knockout line is generated by targeted mutagenesis of an iPS line, regardless of the dystrophin mutation introduced, the parent iPS line will be isogenic to the mutant. Thus, an isogenic parent line, substantially differing only in the introduced mutation, is part of the system regardless of the specific mutation introduced. Thus, whenever a dystrophin knockout iPSC line is made, the isogenic parent is available for reference if needed. The cardiomyocytes differentiated from a dystrophin knockout iPS line, i.e., a dystrophin mutant line produced by targeted mutation of the dystrophin locus in a non-DMD iPS line, are significantly different from cardiomyocytes differentiated from a DMD patient-derived iPS cell, in that one does not know if there are other mutations that influence the cardiomyocyte phenotype in the patient-derived 
In response, (i) this is not found persuasive, because one does not know if there are other mutations that influence the DMD patient-iPSC or if there are other mutations that influence the non-DMD patient-iPSC. This is because regardless of whether a mutation is targeted mutation or whether it is a non-targeted mutation the phenotype of dystrophin expression profile in the iPSC is still not known unless there is an isogenic reference cell to compare either targeted or non-targeted mutation of the starting iPSC with respect to a reference cell.  The art teaches not all iPSC can create a dystrophin knock out iPSC. There may be targeted or non-targeted mutations each one with its own phenotype that would not allow an iPSC to ensue into a cardiomyocyte.  (ii) Regardless of the given the size of the human dystrophin locus, the phenotype of DMD-iPSC and the non-DMD-iPSC remains unknown because each mutation has its own phenotype effect regardless whether the reference cell is available or not. Each iPSC mutation iPSCs has its own effect that may result for example in premature termination of dystrophin translation and thus may prevent the iPSC-DMD to proceed into a differentiation state or dedifferentiation state or transdifferentiation state. Some iPSC lines exhibit characteristics of incomplete programming and reduced proliferation and differentiation potentials along with aberrant transcription and DNA methylation. Evidence based criteria need to be formulated to select the completely reprogramed “bona fide” iPSC lines.
(b) The declaration stated that there are a number of ways known to those in the field to generate dystrophin knockout IPS cell lines for use in the claimed methods. The specification describes in detail the CRISPR-Cas-mediated mutagenesis of a normal human male iPS cell line that introduced the 263delG dystrophin mutation acknowledged in the Office Action; see, e.g., Example 11. I submit that where the sequence of the dystrophin gene locus is known, the same approach can readily be used with a normal iPS cell line to generate dystrophin mutations at other points in that locus. It’s essentially a matter of designing a different guide RNA for the 
In response, this is not persuasive because at issue is not the generation of mutations at the known dystrophin gene locus, but the issue is in each instance where a dystrophin knockout line is generated by targeted mutagenesis of an iPS line, each dystrophin mutation introduced, the parent iPS line will not be isogenic to the mutant each parent iPSC whether it is a DMD-IPS with a targeted mutation or a non-DMD with a natural mutation each mutation has its own distinct phenotype effect, thus is not isogenic. 
(c) The declaration states that other ways for the targeted introduction of mutations at a given locus are well known in the art. In addition to CRISPR-Cas mutagenesis, the specification points to targeting genomes with zinc-finger nucleases and TALEN nucleases. See, e.g., the specification at paragraph [0007], copied below for convenience:
The technology advancement in genome editing has simplified eukaryotic genome modification. Consequently, isogenic iPSC pairs that only differ in disease-causing mutations (see Soldner, F. et al., tife/l 146, 318-331 (2011), Ryan, S. D. et al., Cell 155, 1351-1364 (2013); Wang, (3. Med20, 616-623 (2014), Shaltouki, A. et al« Cell Reports (201 5): Martinez, R. A. et al..Nucleic Acids Res (2015); Murray, A. et al,. Stem Cells (2015); Wen. Z. et ah, Nature 515, 414-418 (2014): and Kotins, A. G. et ah, Aar Biotechnol (2015)), including dystrophin (see Li, 14. L. et al.. Stem Cell Reports (2014)), have been created by targeting genomes with zinc finger nuclease, CR1SPR.-Ca.s9 enzyme, or TALEN nuclease. These isogenic pairs can be useful for studying the effect of a certain genetic variant and/or minimizing the impact of underlying genetic background noise.
Given this description in the specification, and the teachings of the publications cited therein, I submit that the specification provides ample guidance for one of skill in the art to generate different dystrophin knockout IPS cell lines for use in the claimed methods.
In response this is not persuasive because while it is well known and there are known ways for the targeted introduction of mutations at a given locus however, each mutation at the 
(d) The declaration states the claimed methods are not for therapy, but are for screening agents or drug candidates for potential therapeutic efficacy against muscular dystrophy. Where the cells will not be transplanted into a patient, there is no potential for teratoma formation. In regard to potential dedifferentiation of iPS-derived cardiomyocytes, the specification describes the use of the method of 2012 Lian et al., Proc. Natl. Acad. Sci. U.S.A. reference at paragraph [0065] to differentiate iPSCs to cardiomyocytes. That publication, provided here as Exhibit A, describes how to differentiate IPS cells to cardiomyocytes, and points to a number of phenotypic characteristics of the cardiomyocytes that one of skill in the art can evaluate in regard to the differentiated state of the cells. See, e.g.. Exhibit A, p. 1850, right column, second full and last paragraphs, which describe the generation of spontaneously-beating cells that express cTnT (cardiac troponin T), cardiac sarcomere organization (demonstrated by immunofluorescent staining of a-actinin, MLC2a and cTnT), myofibrillar bundles and transverse Z~ bands, enrichment for mitochondria, and the presence of intercalated disc with desmosom.es, which are typical of cardiomyocytes. Thus, the specification and references cited therein provide ample guidance for one of ordinary' skill in the art to confirm and monitor the differentiation state of the in vitro differentiated cardiomyocytes.
In response this is not persuasive because at issue I not the therapeutic efficacy but the efficacy of a screening drug on a knockout dystrophin iPSC vs a natural knockout mutated 
(e) The declaration states differentiation efficiency and the maturity of the iPSC-derived cardiomyocytes, is not relevant to the claimed method because the specification describes how to obtain cardiomyocytes from iPS cells. That said, to the extent that one wishes to generate cardiomyocytes at high efficiency, the Lian et al. reference (Exhibit A), which is cited in the specification at, e.g., paragraph [0065] for its teaching of how to differentiate iPS cells to cardiomyocytes, and which is also cited in the Femberg & Batalov reference, teaches the generation of population of 98% cardiomyocytes at high yield of cardiomyocytes see, e.g., Lian et al. abstract and p. 1848, right column, first full paragraph, in my view', the specification and knowledge in the art addresses any concern regarding efficiency of cardiomyocyte differentiation.
In response, this is not persuasive because as discussed above the Lian reference regarding robust ability to generate functional cardiomyocytes under defined growth conditions solely by genetic or chemically mediated manipulations of human pluripotent stem cells does not relate to instant claimed dystrophin knockout iPSC because genetic or chemically mediated manipulations have distinct effects of the dystrophin expression profile than knockout iPSC. A skilled artisan would not know if there are other mutations that influence the DMD patient-iPSC 
Response to arguments
(a) Applicants argue The Office Action, citing the Batalov & Feinberg reference {Biomarker Insights, 10(S1): 71-76, 2015), has pointed to issues relating, for example, to “residual expression of pluripotency-inducing genes, which may cause undesired effects, including teratoma formation and dedifferentiation,” but these issues are only potentially relevant for therapeutic use of iPS-derived cells, and not at all relevant here, where the cells are used in a screening method. If the cells are not transplanted to a subject, they won’t form a teratoma. Further, the cardiomyocyte phenotype can be determined and monitored by one of ordinary skill in the art, such that dedifferentiation is not a concern for the claimed methods. These points and others relating to the efficiency of iPS cell generation, and to the differentiation of iPS cells to cardiomyocytes are addressed in the Declaration under 37 C.F.R. §1.132 of inventor Dr. Martin Childers. Specifically, see for example, paragraphs 10(b) and 10(c) of Dr. Childers’ Declaration. Applicant’s arguments have been fully considered but are not persuasive.
In response, as discussed above at issue is not the therapeutic efficacy but the efficacy of a screening drug on a knockout dystrophin iPSC vs a natural knockout mutated dystrophin iPSC with distinct dystrophin expression profiles. Thus as skilled artisan would not know the effect of the screening drug unless there is reference cell.  Screening agents or drug candidates 
(b) Applicants argue enablement does not require the description of every possible way to make a dystrophin knockout iPS cell line, nor does enablement require the Applicant to describe that which is known in the art. CRISPR mutagenesis and knockout are very well known in the art, and has been used to inactivate or knock out a vast and growing number of genes. Zinc-finger nucleases and TALEN nucleases have also been used to generate dystrophin knockout iPSCs lines - see, e.g., Li et al., Stem Cell Reports (2014) and other references cited in paragraph [0007] of the specification as filed. As such, it is clear that one of ordinary skill in the art would be able to introduce mutations to knock out expression of dystrophin activity beyond the representative example described in detail in the specification. Similarly, it was well known in the art how to differentiate stem cells to cardiomyocytes. See, e.g., Batalov & Feinberg, cited by the Office Action, as well as, for example, Lian et al., Proc. Natl. Acad. Sci. USA. 2012;109(27):E1848-57, submitted herewith as Exhibit A. The Lian et al. reference, titled “Robust cardiomyocyte differentiation from human pluripotent stem cells via temporal modulation of canonical Wnt signaling,” describes the generation of cardiomyocytes from iPS cells at up to 98% of the population, at high yield. These issues are also discussed in paragraphs 10(a)-10(d) of Dr. Childers’ Declaration. Obtaining iPS cells and differentiating them to cardiomyocytes was well known and not part of the claimed invention, nor is doing so at high efficiency - to the extent that the claims require one to obtain cardiomyocytes from an iPS cell line, Feinberg & Batalov, and references cited therein, provide teachings for one of skill in the art to obtain in vitro differentiated cardiomyocytes at higher efficiency and higher maturity, if needed. Where it was well known in the art how to both make both dystrophin knockout iPSCs and to differentiate iPSCs to cardiomyocytes, Applicant respectfully submits that the claims are 
In response, at issue is not the of every possible way to make a dystrophin knockout iPS cell line, but the efficacy of a screening drug on a knockout dystrophin iPSC vs a natural knockout mutated dystrophin iPSC with distinct dystrophin expression profiles. Thus as skilled artisan would not know the effect of the screening drug unless there is reference cell.  Screening agents or drug candidates for potential effects against dystrophin knockout iPSC is not the same effects against naturally occurring mutated knockout dystrophin iPSC having different dystrophin expression profile based on natural mutations or naturally targeted mutations. The Lian reference regarding robust ability to generate functional cardiomyocytes under defined growth conditions solely by genetic or chemically mediated manipulations of human pluripotent stem cells does not relate to instant claimed dystrophin knockout iPSC because genetic or chemically mediated manipulations have distinct effects of the dystrophin expression profile than knockout iPSC. A skilled artisan would not know if there are other mutations that influence the DMD patient-iPSC or if there are other mutations that influence the non-DMD patient-iPSC. This is because regardless of whether a mutation is targeted mutation or whether it is a non-targeted mutation the phenotype of dystrophin expression profile in the iPSC is still not known unless there is an isogenic reference cell to compare either targeted or non-targeted mutation of the starting iPSC with respect to a reference cell.  The art teaches not all iPSC can create a dystrophin knock out iPSC. There may be targeted or non-targeted mutations each one with its own phenotype that would not allow an iPSC to ensue into a cardiomyocyte. 
(c)  Applicants argue  the disease modeling problems referred to in Doss, regarding iPS cells from individuals affected by a disease are not relevant in the claimed methods, where the 
In response, in a dystrophin knockout iPSC is not a built in system because the knockout of the dystrophin expression system it is distinct if it is a well-known in the art targeted knockout or a naturally occurring targeted knockout by a natural mutation. Thus, based on the type of mutation each dystrophin iPSC will have a different dystrophin expression profile on a screening drug. A skilled artisan would not know if there are other mutations that influence the DMD patient-iPSC or if there are other mutations that influence the non-DMD patient-iPSC. This is because regardless of whether a mutation is targeted mutation or whether it is a non-targeted mutation the phenotype of dystrophin expression profile in the iPSC is still not known unless there is an isogenic reference cell to compare either targeted or non-targeted mutation of the starting iPSC with respect to a reference cell.  The art teaches not all iPSC can create a dystrophin knock out iPSC. There may be targeted or non-targeted mutations each one with its own phenotype that would not allow an iPSC to ensue into a cardiomyocyte. 
(d) Applicants argue that variations in differentiation efficiency are not relevant to the claimed methods - the art clearly teaches how to generate cardiomyocytes from iPSCs, and, if high efficiency differentiation is desired, the art does teach how to achieve high efficiency differentiation to cardiomyocytes - see, e.g., Exhibit A. In regard to maturity and function of the cardiomyocytes, the specification provides guidance not only for one of skill in the art to differentiate dystrophin knockout iPS cells, but also guidance to ascertain the cardiomyocyte phenotype of the differentiated cells. Dr. Childers addresses these matters in his Declaration at paragraph 10(c) and 10(b). The disease modeling problems referred to in Doss, cited on page 5 of the Office Action, regarding iPS cells from individuals affected by a disease are not relevant in the claimed methods, where the iPS cells are dystrophin gene knockout iPS cells - that is, the identity of the defect in dystrophin is known because it was introduced to the iPS cell by a gene knockout technique, as opposed to a defect that occurs naturally and may include defects in more than one gene or locus when the iPS cell is derived from an individual with disease. Applicant’s arguments have been fully considered but are not persuasive.
In response, basically these arguments are the same as discussed above in response to the declaration (see above). At issue is not the of every possible way to make a dystrophin knockout iPS cell line, but the efficacy of a screening drug on a knockout dystrophin iPSC vs a natural knockout mutated dystrophin iPSC with distinct dystrophin expression profiles. Thus as skilled artisan would not know the effect of the screening drug unless there is reference cell.  Screening agents or drug candidates for potential effects against dystrophin knockout iPSC is not the same effects against naturally occurring mutated knockout dystrophin iPSC having different dystrophin expression profile based on natural mutations or naturally targeted mutations.
(e) Applicants argue that variations in differentiation efficiency are not relevant to the claimed methods - the art clearly teaches how to generate cardiomyocytes from iPSCs, and, if 
In response, these arguments are the same as discussed above in the declaration (see above).

Maintained/Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 8-11 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan (Thesis. Modeling Heart Disease of Patients with Muscular Dystrophy using Induced Pluripotent Stem Cells, 1 -176, August, 2015, published on line August 25, 2015) for the reasons of record dated 09/16/2020.
Regarding claim 1, Guan discloses a method of screening an agent (a method of screening an agent; page 122, page 130, second paragraph; figures 2, 6), comprising: obtaining a cardiomyocyte population differentiated from a dystrophin knockout induced pluripotent stem cell (iPSC) line (obtaining a cardiomyocyte population differentiated from a dystrophin knockout induced pluripotent stem cell (iPSC) line; page 122; figures 1,2, 6); contacting the cardiomyocyte population with the agent (contacting the cardiomyocyte population with the agent; page 130, second paragraph; figure 6); and determining an effect of the agent on membrane barrier function in the cardiomyocyte population (determining an effect of the agent on membrane barrier function in the cardiomyocyte population by examining calcium handling and mitochondria function; page 130; figure 6).
Regarding claim 2, Guan discloses the method of claim 1, and Guan further discloses comprising: contacting the cardiomyocyte population with a hypotonic solution (contacting 
Regarding claim 3, Guan discloses the method of claim 2, and Guan further discloses wherein the cell viability assay comprises quantifying ATP in the cardiomyocyte population (cell viability assay comprises quantifying ATP in the cardiomyocyte population; page 130, first paragraph; figures 6-7).
Regarding claims 4, Guan discloses the method of any one of claims 1-3, respectively, and Guan further discloses, wherein the cardiomyocyte population comprises a deletion of guanine 263 (c.263delG) (wherein the cardiomyocyte population comprises a deletion of guanine 263 (c.263delG); page 120; figure 1A) in the Dp427m dystrophin isoform (in the Dp427m dystrophin isoform; page 120; figure 1A).
Regarding claims 5, Guan discloses dystrophin-deficient cardiomyocytes derived from human urine. DMD and normal iPSC lines from human urine, and identified some phenotypes presumably associated with the absence of dystrophin. The current study reports the derivation of a knockout iPSC line by obliterating dystrophin locus by CRISPR-Cas9 enzyme (pill, last paragraph).
Regarding claim 6, Guan discloses Figure 6: potential physiological readouts for high throughput screening in iPS derived cardiomyocytes (p 67).
Regarding claim 7, Guan discloses patient specific induced pluripotent stem cells (iPSCs) provide a unique tool to study this hereditary cardiomyopathy and conduct personalized drug screening (p 109).
Regarding claim 8, Guan discloses a method of screening an agent (page 122; page 130, second paragraph; figures 2, 6), comprising: obtaining a dystrophin knockout 
Regarding claim 9, Guan discloses the method of claim 8, and Guan further discloses wherein the dystrophin knockout iPSC population comprises a deletion of guanine 263 (c.263de1G) in the Dp427m dystrophin isoform (wherein the cardiomyocyte population comprises a deletion of guanine 263 (c.263delG) in the Dp427m dystrophin isoform; page 120; figure 1A).
Regarding claims 10, Guan discloses the method of claims 8-9, respectively, and Guan further discloses wherein the dystrophin knockout iPSC population expresses at least one of Oct4 (page 120, figure 1C), SSEA4 (page 120, figure 1C), and Sox2 (page 120, figure 1C).
Regarding claims 11, Guan discloses the method the method of claims 8 or 9 respectively, and Guan further wherein the dystrophin knockout iPSC population expresses Oct4 (page 120, figure 1C), SSEA4 (page 120, figure 1C), Tra-1-60 (page 120, figure 1C), and Sox2 (page 120, figure 1C).
Regarding claims 12, Guan discloses a method of modeling dystrophin deficient cardiomyopathy (a method of modeling dystrophin deficient cardiomyopathy; page 109, page 110, third paragraph - page 111), the method comprising: evaluating a phenotype selected 
Regarding claims 13, Guan discloses to test the idea that hypotonic stress diminishes intracellular ATP (a widely used assay of cell viability in high throughput screens) preliminary experiments were conducted to compare effects of hypotonic stress on CKMB release and ATP content. Following 30 minutes of hypotonic stress, dystrophin deficient cells demonstrate smaller ATP content compared to isogenic normal controls under all tested conditions (Figure 6D). Moreover, an inverse correlation exists between CKMB release and ATP content in both the engineered mutant c.263delG (Figure 6A, r=-0.9) and normal (Figure 6B, r=-0.8) cardiomyocytes. These data indicate that a widely used cell viability assay measuring intracellular ATP could be a useful readout to search for agents that enhance survival of dystrophin deficient cells (p 130, 4.3.6 Translation of a hypotonic stress assay into a high throughput compatible format for drug discovery).
Regarding claim 14, Guan demonstrated that hypotonicity induced CK-MB release is inversely correlated with intracellular ATP content, suggesting the severity of membrane damage is directly associated with cell viability. Using cell viability as the readout, robotic hypotonic stress assay in 384 well clearly differentiated normal control and dystrophin deficient cells (p 138 1st paragraph). 
Regarding claims 15-17, Guan teaches DMD and normal iPSC lines from human urine, and identified some phenotypes presumably associated with the absence of dystrophin. The current study reports the derivation of a knockout iPSC line by obliterating dystrophin locus by CRISPR-Cas9 enzyme. Based on this isogenic control, we re-evaluated previously 
Thus, Guan anticipates the invention.
Response to arguments
Applicants argue the Guan thesis is not prior art. The August 25, 2015 date the Office notes was not the date the thesis became publicly available because it was under embargo until August 24, 2016. Applicant submits herewith the Declaration of Dr. Martin K. Childers, Guan’s thesis advisor, stating that the thesis document was under embargo, and therefore not publicly available, until August 24, 2016. Dr. Childers supports this assertion with a copy of the entry in the Z. Smith Reynolds Library database at Wake Forest University (see Appendix B), showing that the thesis document was under embargo, and therefore not publicly available, until August 24, 2016. Dr. Childers further states in his declaration that the Guan oral thesis defense was not open to nor attended by the public. Therefore, the Guan thesis is not prior art, and the pending claims are not anticipated by the Guan thesis. Applicant’s arguments have been fully considered but are not persuasive.
In response, stating that the thesis document while it was under embargo state does not show evidence the thesis was never in transition from August 2015 date of thesis publication to August 25, 2016 because a presentation that includes a transient display of the thesis in the library after the oral presentation or slides is likewise not necessarily a ‘printed publication.’" Id. at 1349 n.4, 72 USPQ2d at 1120 n.4. In resolving whether or not a temporarily displayed reference that was neither distributed nor indexed was nonetheless made sufficiently publicly accessible to count as a "printed pre-AIA  35 U.S.C. 102(b), the court considered the following factors: "the length of time the display was exhibited, the expertise of the target audience, the existence (or lack thereof) of reasonable expectations that the material displayed would not be copied, and the simplicity or ease with which the material displayed could have been copied." Id. at 1350, 72 USPQ2d at 1120. Upon reviewing the above factors, the court concluded that the display "was sufficiently publicly accessible to count as a ‘printed publication.’" In the instant case, applicant have not provided any evidence that the thesis was never indexed, catalogued or displayed in library. Thus the rejection is maintained.
Response to declaration
The declaration states that the Guan thesis was not available until well after the provisional priority because the thesis was under embargo by the university and was not published online until August 24, 2016.  The screenshot below from the Z. Smith Reynolds Library Electronic Theses and Dissertations (EDT) database at Wake Forest University (Figure 1; see also Appendix 2) clearly indicates that the document was embargoed until “2016-08-24,” which is nearly a year after the August 27, 2015 date asserted by the Office. Furthermore, the Guan thesis defense oral presentation was not open to the public and was only presented by Guan to his thesis committee members under my direction. No other individuals were present during the oral presentation. Therefore, neither the embargoed Guan thesis nor the oral defense consitituted a public disclosure of the material in the thesis document before the August 27, 2015 filing date of the provisional patent application.
In response this is not persuasive because Librarian’s affidavit establishing normal time frame and practice for indexing, cataloging and shelving doctoral theses established that the thesis in question would have been accessible by the public before the critical date.); In re Lister, 583 F.3d 1307, 1317, 92 USPQ2d 1225, 1231-32 (Fed. Cir. 2009) ("The government urges us that it is appropriate in this case to presume that the manuscript information was added to the Westlaw and Dialog databases prior to the critical date because the critical date was more than a year after the certificate of registration was granted. However, absent any 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
(1) Claims 1,5-8,10-11,15-17 remain rejected under 35 U.S.C. 103 as being unpatentable over Guan (Stem Cell Research. 12:487-480, 2014, published on line December 13, 2013) in view of Lin (Disease Models & Mechanisms, 8: 457-488, 2015, May 1,2015), Jang (Experimental and Molecular Medicine, 44(3): 202-213, 2012) for the reasons of record dated 09/16/2020.
Regarding claims 1,5, 8,15, Guan teaches a method of potential physiological readouts for high throughput screening in iPS derived cardiomyocytes comprising; (a) iPSC method to generate cardiomyocytes starting from the urine of a patient with Duchenne muscular dystrophy (DMD) containing adult stem cells called urine-derived stem cells (USCs) and (b) Urine-derived iPSC clones generated from healthy volunteers and a DMD patient were differentiated into beating cardiomyocytes using a series of small molecules in monolayer culture (abstract). Guan teaches in vitro, USC-iPSCs derived from either healthy volunteers or from a patient harboring a dystrophin mutation efficiently differentiated into cardiomyocytes. Only cardiomyocytes derived Regarding claims 6, 16, Guan teaches the potential physiological readouts for high throughput screening in iPS derived cardiomyocytes (p 21, figure 5). Guan teaches dystrophin-deficient cardiomyocytes derived from human urine: new biologic reagents for drug discovery (title, abstract). Regarding claims 10-11, Guan teaches the dystrophin deficient iPSCs express Oct4, Sox2, SSEA4, Tra-1-60 and Tra-1-81 (Fig ID, p 7).
Guan does not teach contacting the cardiomyocyte population with the agent, and determining an effect of the agent on membrane barrier function in the cardiomyocyte population.
However, before the instant effective filing date of the instant invention, Lin (Disease Models & Mechanisms, 8: 457-488, 2015, May 1, 2015) teaches cardiomyocytes derived from DMD patient-specific induced pluripotent stem cells (iPSCs) exhibited dystrophin deficiency, as well as membrane rupture and increased levels of cytosolic Ca2+, mitochondria damage, caspase-3 (CASP3) activation and cell apoptosis (p 458 1st column under translational impact box). When DMD iPSC-CMs treated with the membrane sealant Poloxamer 188, it significantly decreased the resting cytosolic Ca^ level, repressed caspase-3 (CASP3) activation and consequently suppressed apoptosis in DMD IPSC-CMs (abstract, p 458 1st column under translational impact box). Thus, this in vitro system might also benefit the future preclinical testing of novel therapeutic compounds for dilated cardiomyopathy in DMD (p 458 p 458 1st column under translational impact box; 1st column 1st paragraph). In addition, Jang (Experimental and Molecular Medicine, 44(3): 202-213, 2012) teaches the generation of iPSCs from DMD patients (Table 3) including cardiomyocytes produced from Long QT and Timothy syndrome patient iPSCs had the prolonged duration of action potentials, as is seen in these patients. Jang also teaches differentiation of disease-specific hiPSCs into disease-
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine a method of potential physiological readouts for high throughput screening in iPS derived cardiomyocytes comprising; (a) iPSC method to generate cardiomyocytes starting from the urine of a patient with Duchenne muscular dystrophy (DMD) containing adult USCs and (b) Urine-derived iPSC clones generated from a DMD patient were differentiated into beating cardiomyocytes as disclosed by Guan by using DMD iPSC-CMs treated with the membrane sealant Poloxamer 188, for this in vitro system might also benefit the future preclinical testing of novel therapeutic compounds for dilated cardiomyopathy in DMD as disclosed by Lin and by using the generation of iPSCs from DMD patients as a disease modeling and platforms for new drug discovery and drug screening as disclosed by Jang.
One would have been motivated to treat iPSC-derived cardiomyocytes from DMD patient to treat with membrane sealant Poloxamer 188, to benefit the future preclinical testing of novel therapeutic compounds for dilated cardiomyopathy in DMD as a disease modeling and platforms for new drug discovery and drug screening.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining iPSC-cardiomyocytes from DMD patients to screen for membrane sealant Poloxamer 188, and drug screening to benefit the future preclinical testing of novel therapeutic compounds for dilated cardiomyopathy in DMD by combining the teachings of Guan and Lin and Jang.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue that the cardiomyocytes were derived from a patient with a dystrophin deletion. This is not a dystrophin knockout iPSC line - there was no knockout performed to generate the iPSC line, but rather, the cells were derived from a patient with a mutation in the dystrophin locus. Dr. Childers addresses the term of art in his Declaration at paragraph 8, where he states:
The term “knockout” has a different meaning in the art. Specifically, a “knockout” cell line for a given target gene is one in which a parent cell line was manipulated to remove or otherwise inactivate the target gene, generally via a form of site-directed mutagenesis. That is, the term “knockout” refers to the result of an active, targeted mutagenesis approach, and does not encompass a cell line derived from a patient, e.g., a DMD patient, who has a mutation in the gene of interest.
The cells of the claimed method have a dystrophin gene knockout introduced, such that the mutation is known, and such that the parental iPSC line is available as an isogenic control. See also Dr. Childers’ Declaration at paragraph 10(a), in this regard. Applicant’s arguments have been fully considered but are not persuasive.
In response, Lin teaches “cardiomyocytes derived from DMD patient-specific induced pluripotent stem cells (iPSCs) exhibited dystrophin deficiency, as well as membrane rupture and increased levels of cytosolic Ca2+, mitochondria damage, caspase-3 (CASP3) activation and cell apoptosis. When DMD iPSC-CMs treated with the membrane sealant Poloxamer 188, it significantly decreased the resting cytosolic CA2+ level, repressed caspase-3 (CASP3) activation and consequently suppressed apoptosis in DMD iPSC-CMs. Thus, this in vitro system might also benefit the future preclinical testing of novel therapeutic compounds for dilated cardiomyopathy in DMD.”
Applicants argue the Lin reference, teaches away from the invention as presently claimed. In particular, the Lin reference stresses the need for a patient-specific and disease-patient-specific and disease-specific laboratory model. “This study sought to establish a novel in vitro model for those purposes. We induced CMs from both control and DMD iPSCs with high purities, and then performed mechanistic studies at the whole transcriptional level using whole-transcriptome sequencing, and at the protein translational level using western blot and immunostaining assays. ... Therefore, our study using DMD patient-specific iPSC-CMs our results prove the feasibility of modeling and have uncovered a molecular mechanism of dilated cardiomyopathy.” Where the Lin reference teaches the importance of using patient-specific iPSC cardiomyocytes, there is no motivation to use non-DMD iPSC cardiomyocytes in which the dystrophin gene has been knocked out. Applicant submits that the approach of the Lin reference is fully consistent with that described in the Guan reference - ie., the use of patient-specific iPS cells for DMD disease modeling, and the Office Action acknowledges that the Jang reference as well “teaches the generation of iPSCs from DMD patients.” Where the Lin reference clearly teaches away, not only has the art of record not taught the use of dystrophin knockout iPS cells from a non-DMD patient, but no combination of the cited art would fairly teach or suggest the generation of such cells. That is, the Lin reference teaches that a useful laboratory model for preclinical requires patient-specific iPSC-CM’s, and where both the Guan reference and the Jang reference use patient-specific iPSCs to generate cardiomyocytes, and where the Office has provided no direct teaching to counter the requirement taught by the Lin reference, not only does the art of record not teach all elements of the claimed invention, but there is no motivation to substitute cardiomyocytes differentiated from iPS cells from a non-DMD patient in which the dystrophin gene has been knocked out. Applicant’s arguments have been fully considered but are not persuasive.
In response, the DMD patients show variable disease penetrance and phenotypic expressivities is not related to instant claimed invention. The mechanistic studies, as well as the preclinical testing of therapeutics for DMD patient associated dilated cardiomyopathy, require a patient-specific and disease-specific laboratory model it is noted, claim scope is not limited by claim language that suggests but does not require steps to be performed, require a patient-specific and disease-specific laboratory model. Cardiomyocytes differentiated from iPS cells from a non-DMD patient in which the dystrophin gene has been knocked out does not affect obtaining cardiomyocyte population from dystrophin knockout iPSCs and contacting the cardiomyocytes with an agent as disclosed by the teachings of Guam and Lin and Jang. Particularly given Lin teaches using of iPSCs from DMD patients treated with the membrane sealant Poloxamer 188 and Guan discloses a method of screening an agent comprising: obtaining a cardiomyocyte population differentiated from a dystrophin knockout iPSC line and contacting the cardiomyocyte population with the agent and determining an effect of the agent on membrane barrier function in the cardiomyocyte population by examining calcium handling and mitochondria function.

(2) Claims 1,2-3,12-14 remain rejected Guan (Stem Cell Research, 12:467-480, 2014, published on line December 13, 2013} in view of Lin (Disease Models & Mechanisms, 8: 457-

In addition, Guan teaches DMD iPS-CM were incubated in hypotonic solutions as indicated for 30 minutes. The supernatants were analyzed for human cardiac troponin I (cTnl) and creatine kinase-MB (CK-MB). DMD cells released show markedly elevated levels of both injury markers whereas only negligible amounts were detected from normal CMs (p 21, figure 5D).
The teachings of Guan and Lin and Jang apply here as indicated above.
Guan and Lin and Jang do not teach conducting a cell viability assay.
However, before the instant effective filing date of the instant invention, Dutta (J Physiol, (559(3): 799-822, 2004) teaches the use of ATP assay to measure ATP release via maxi-anion channels from neonatal rat cardiomyocytes in primary culture upon hypotonic stimulation (abstract). Using a luciferin-luciferase assay, it was found that ATP was released into the bulk solution when the cells were subjected to hypotonic stress (abstract). Dutta teaches that neonatal rat cardiomyocytes respond to ischaemia, hypoxia and osmotic swelling with ATP release via maxi-anion channels, because (1) hypotonic, stress induces both ATP release and activation of maxi-anion channels in cardiomyocytes, (2) both cardiac ATP release and the maxi-anion channel activity share the same pharmacology, and (3) the cardiac maxi-anion channel showed significant conductivity to ATP4- and MgATP2" (p 810, 2nd column last paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the iPSC-derived cardiomyocytes from DMD patient iPSC-cardiomyocytes from DMD patients to screen for therapeutic compounds and incubated in hypotonic solutions and the supernatants were analyzed for human cardiac troponin I (cTnl) and creatine kinase-MB 
One would have been motivated to use the ATP cardiomyocyte cell viability assay to receive the expected benefit of both cardiac ATP release and the maxi-anion channel activity share the same pharmacology for drug effects.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining iPSC-cardiomyocytes from DMD patients to screen for therapeutic compounds in DMD with by using ATP cardiomyocyte cell viability assay to measure ATP release via maxi-anion channels from cardiomyocytes upon hypotonic stimulation because (1) hypotonic, stress induces both ATP release and activation of maxi-anion channels in cardiomyocytes, (2) both cardiac ATP release and the maxi-anion channel activity share the same pharmacology, and (3) the cardiac maxi-anion channel showed significant conductivity to ATP4" and MgATP2" amenable to drug screening by combining the teachings of Guan/Lin/Jang and Dutta. 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above.
Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632